

CHAIRMAN, CHIEF EXECUTIVE OFFICER AND PRESIDENT


Effective: January 1, 2010
 
Exhibit 10.1-CEO 2010 Incentive Plan

 
 

--------------------------------------------------------------------------------

 

CHAIRMAN, CHIEF EXECUTIVE OFFICER AND PRESIDENT


PURPOSE:  To define the compensation plan for the Chairman, Chief Executive
Officer and President.


SCOPE: Perma-Fix Environmental Services, Inc.


POLICY:  The Compensation Plan is designed to retain, motivate and reward the
incumbent to support and achieve the business, operating and financial
objectives of Perma-Fix Environmental Services, Inc. (the “Company”).


BASE SALARY:  The Base Salary indicated below is paid in equal periodic
installments per the regularly scheduled payroll.


PERFORMANCE INCENTIVE COMPENSATION: Performance Incentive Compensation is
available based on the Company’s financial results noted in Schedule
A.  Effective date of plan is January 1, 2010 and incentive will be for entire
year. Performance incentive compensation will be paid on or about 90 days after
year-end, or sooner, based on final 10K financial statement.


SEPARATION:  Upon voluntary or involuntary separation from the Company the
employee will be paid the base salary due to the last day of employment.  If
employment is separated prior to the annual incentive compensation payment
period as noted above, no incentive compensation is due to the incumbent.


ACKNOWLEDGEMENT:  Payment of Performance Incentive Compensation of any type will
be forfeited, unless the Human Resources Department has received a signed
acknowledgement of receipt of the Compensation Plan prior to the applicable
payment date.


INTERPRETATIONS:  The Compensation Committee of the Board of Directors retains
the right to modify, change or terminate the Compensation Plan at any time and
for any reason.  It also reserves the right to determine the final
interpretation of any provision contained in the Compensation Plan and it
reserves the right to modify or change the Revenue and Net Income Targets as
defined herein in the event of the sale or disposition of any of the assets of
the Company.  While the plan is intended to represent all situations and
circumstances some issues may not easily be addressed.  The Compensation
Committee will endeavor to review all standard and non-standard issues related
to the Compensation Plan and will provide quick interpretations that are in the
best interest of the Company, its shareholders and the incumbent.
 
Exhibit 10.1-CEO 2010 Incentive Plan

 
 

--------------------------------------------------------------------------------

 

CHAIRMAN, CHIEF EXECUTIVE OFFICER AND PRESIDENT


Base Pay and Performance Incentive Compensation Targets


The compensation for the below named individual as follows:
Annualized Base Pay:
  $ 263,218  
Performance Incentive Compensation Target (at 100% of Plan):
  $ 131,609  
Total Annual Target Compensation (at 100% of Plan):
  $ 394,827  



The Performance Incentive Compensation Target is based on the Schedule A below.


Target Objectives



         
Performance Target Thresholds
     
Weights
     
85-100%
     
101-120%
     
121-130%
     
131-140%
     
141-150%
     
151-160%
     
161%+
                                                                 
Revenue
    15 %     19,741       23,690       25,664       27,638       29,612      
31,586       34,547                                                            
       
Net Income
    55 %     72,385       86,862       94,100       101,339       108,577      
115,816       126,674                                                          
         
Health & Safety
    15 %     19,741       23,690       25,664       27,638       29,612      
31,586       34,547                                                            
       
Permit & License Violations
    15 %     19,741       23,690       25,664       27,638       29,612      
31,586       34,547                                                            
       
Unbilled Receivables
 
* If criteria (Item #5) for reducing unbilled AR are not met bonus will be
reduced by 15%
                                                                               
  131,609       157,931       171,092       184,253       197,414       210,574
      230,316  

 
1)
Revenue is defined as the total consolidated third party top line revenue as
publicly reported in the Company’s financial statements.  The percentage
achieved is determined by comparing the actual consolidated revenue to the Board
approved budgeted revenue.  The Board reserves the right to modify or change the
Revenue Targets as defined herein in the event of the sale or disposition of any
of the assets of the Company or in the event of an acquisition.

 
2)
Net Income is defined as the total consolidated pre-tax net income applicable to
Common Stock as publicly reported in the Company’s financial statements.  The
net income will include all subsidiaries, corporate charges, dividends and
discounted operations.  The percentage achieved is determined by comparing the
actual net income to the Board approved budgeted net income.  The Board reserves
the right to make adjustments to net income so as not to penalize the employee
for actions in the current year which will contribute to net income in future
years and it reserves the right to modify or change the Net Income Targets as
defined herein in the event of the sale or disposition of any of the assets of
the Company or in the event of an acquisition.  The Board further reserves the
right to adjust net income to reflect charges resulting from the vesting of
incentive stock options.

 
3)
The Health and Safety Incentive target is based upon the actual number of
Worker’s Compensation Lost Time Accidents, as provided by the Company’s Worker’s
Compensation carrier.  The Corporate Treasurer will submit a report on a
quarterly basis documenting and confirming the number of Worker’s Compensation
Lost Time Accidents, supported by the AIG Worker’s Compensation Loss
Report.  Such claims will be identified on the loss report as “indemnity
claims.”  The following number of Worker’s Compensation Lost Time Accidents and
corresponding Performance Target Thresholds has been established for the annual
Incentive Compensation Plan calculation for 2010.

 
Exhibit 10.1-CEO 2010 Incentive Plan
 
 
 

--------------------------------------------------------------------------------

 
 
Work Comp.
Claim Number
 
Performance
Target
7
 
85% - 100%
6
 
101% - 120%
5
 
121% - 130%
4
 
131% - 140%
3
 
141% - 150%
2
 
151% - 160%
1
 
161% Plus

 
4)
Permits or License Violations incentive is earned/determined according to the
scale set forth below:  An “official notice of non-compliance” is defined as an
official communication from a local, state, or federal regulatory authority
alleging one or more violations of an otherwise applicable Environmental, Health
or Safety requirement or permit provision, which results in a facility’s
implementation of corrective action(s).

 
Permit and
License Violations
 
Performance
Target
7
 
85% - 100%
6
 
101% - 120%
5
 
121% - 130%
4
 
131% - 140%
3
 
141% - 150%
2
 
151% - 160%
1
 
161% Plus

 
5)
Unbilled trade receivables is the amount of unbilled reported per 10Q or 10K
combining both the long term and current portion of unbilled.    Unbilled trade
receivable balances older than 12/31/07 should be reduced by $2.5 million from
$3,380,000 as of 12/31/09 to $880,000 by 12/31/10.



6)
No performance incentive compensation will be payable for achieving the health
and safety and permit and license violation targets unless a minimum of 70% of
the net income target is achieved.

 
Exhibit 10.1-CEO 2010 Incentive Plan

 
 

--------------------------------------------------------------------------------

 


Performance Incentive Compensation Payment


Effective date of plan is January 1, 2010 and incentive will be for entire year.
Performance incentive compensation will be paid on or about 90 days after
year-end, or sooner, based on final 10K financial statement.


ACKNOWLEDGMENT:


I acknowledge receipt of the aforementioned Chairman, Chief Executive Officer
and President 2010 - Compensation Plan.  I have read and understand and accept
employment under the terms and conditions set forth therein.


/s/ Dr. Louis Centofanti
 
3/2/2010
 
/S/ Dr. Louis Centofanti
 
Date
 



/s/ Mark Zwecker
 
3/2/2010
 
/S/ Board of Directors
 
Date
 

 
Exhibit 10.1-CEO 2010 Incentive Plan

 
 

--------------------------------------------------------------------------------

 